ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 October 2021 with respect to rejections under 35 U.S.C. 103 have been fully considered and are not persuasive.
On page 6 bridging page 7, applicant argues the application is in condition for allowance since the combination of Leonard and Xia Yanguang does not disclose all elements and features of the claimed invention, nor would any modification thereof be predictable because Xia Yanguang does not disclose, nor render predictable, an elongated body with a top end that includes a shaped projection extending from the center of the top end of the elongated body, along the axis of the elongated body, with a peripheral portion of the top end of the elongated body defining a shoulder that surrounds the shaped projection, and a disk secured permanently by welding to the top end of the elongated body, the disk having an underside that surrounds the opening and resting on the shoulder of the elongated body as required of applicant’s claimed invention.  Examiner disagrees.  
As recited in the Office Action with a notification dated of 07 July 2021, Xia Yanguang alone was not relied upon to disclose applicant’s claimed invention.  A proposed combination of Leonard and Xia Yanguang renders obvious applicant’s 
On page 7 bridging page 8, applicant argues the application is in condition for allowance since a person of ordinary skill in the art would not find it obvious or predictable to combine the teachings of Xia Yanguang with the embodiment of Leonard because the Leonard tool is specifically designed to operate with an air hammer with a driver pin 35 installed, that is inserted into opposite-end bore of the tool T.  Examiner disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, applicant has provided no evidence for the record that the safety teachings of Xia Yanguang cannot be incorporated into the tool of Leonard.  Contrary to applicant’s assertions, an air hammer is also a dangerous tool that could slip or be inadvertently directed to a user’s hand as the Leonard air hammer is being inserted into the Leonard elongated body.  The structural teachings of Xia Yanguang may prevent injury to the user.
On page 7 applicant further argues a person of ordinary skill in the art would not be motivated to modify the tool of Leonard with the disk of Xia Yanguang because injury (smashing) to a user’s hand is impossible.  Examiner disagrees.  Contrary to applicant’s 
On page 8 applicant further argues that the inclusion of the anti-smashing hand ring of Xia Yanguang would very likely interfere with the view of the air hammer operator, who must stand behind the air hammer to align the heavy air hammer with the axis of the tool and the tooth.  Examiner disagrees.  Applicant has provided no evidence for the record that the anti-smashing tool of Xia Yanguang would render the Leonard device inoperable.
On page 8, applicant argues the application is condition for allowance because a person of ordinary skill would have no motivation to combine the prior art of record.  Examiner disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the tool of Leonard by providing a disk secured to the top end of the elongated body as taught by Xia Yanguang in order to provide an anti-smashing hand device to provide for the effective prevention of hand hitting and high working efficiency 
All claim limitations recited by applicant’s claimed invention are render obvious in view of the teachings of Leonard, Xia Yanguang and Rivers.  Therefore, the 35 U.S.C 103 rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Lee A Holly/Primary Examiner, Art Unit 3726